Case 2:21-mj-30079-DUTY ECF No. 1, PageID.1 Filed 02/17/21 Page 1 of 16




                                                 Case: 2:21-mj-30079
                                                 Judge: Unassigned,
                                                  Filed: 02-17-2021 At 04:21 PM
                                                 USA v. DASHONTA WARREN (CMP)
                                                 (MLW)




February 17, 2021
     Case 2:21-mj-30079-DUTY ECF No. 1, PageID.2 Filed 02/17/21 Page 2 of 16




                AFFIDAVIT IN SUPPORT OF A COMPLAINT

I, Matthew Sluss, Special Agent of the Federal Bureau of Investigation (FBI), being

duly sworn, state that:

               INTRODUCTION AND AGENT BACKGROUND

1.     I am an investigative or law enforcement officer of the United States within

the meaning of Section 2510(7) of Title 18 of the United States Code. I am

empowered to conduct investigations of and to make arrests for offenses enumerated

in Title 18 of the United States Code.

2.     I have been employed by the FBI as a Special Agent since September 2017.

During my employment with the FBI, I have investigated federal crimes including

mail fraud, wire fraud, bank fraud, bankruptcy fraud, and various other criminal

matters. At all times during the investigation described in this affidavit, I have been

acting in an official capacity as a Special Agent of the FBI.

3.     This affidavit is made in support of a criminal complaint and summons to

appear for DASHONTA WARREN for violating 18 U.S.C. §1344.

4.     This affidavit is submitted for the limited purpose of securing a criminal

complaint and arrest warrant; therefore, this affidavit does not contain every fact that

I have learned during the course of the investigation. I have only set forth the facts

necessary to establish probable cause to believe that WARREN violated the statutes

identified above. The information contained in this affidavit is based upon my
     Case 2:21-mj-30079-DUTY ECF No. 1, PageID.3 Filed 02/17/21 Page 3 of 16




personal knowledge, training and experience, as well as the combined knowledge,

training and experience of other law enforcement officers and agents with whom I

have had discussions.

5.     18 U.S.C. §1344 criminalizes schemes or artifices to defraud a financial

institution or obtain any moneys, funds, credits, assets, securities, or other property

owned by, or under the custody or control of, a financial institution, by means of

false or fraudulent pretenses, representations, or promises.

      BACKGROUND OF THE PAYCHECK PROTECTION PROGRAM

6.     The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a

federal law enacted in or around March 2020 and designed to provide emergency

financial assistance to the millions of Americans who are suffering the economic

effects caused by the COVID-19 pandemic. One source of relief provided by the

CARES Act was the authorization of up to $349 billion in forgivable loans to small

businesses for job retention and certain other expenses, through a program referred

to as the Paycheck Protection Program (“PPP”). In or around April 2020, Congress

authorized over $300 billion in additional PPP funding.

7.     In order to obtain a PPP loan, a business must submit a PPP loan application

(SBA Form 2483), which is signed by an authorized representative of the business.

The PPP loan application requires the business (through its authorized

representative) to acknowledge the program rules and to make certain affirmative


                                          2
      Case 2:21-mj-30079-DUTY ECF No. 1, PageID.4 Filed 02/17/21 Page 4 of 16




certifications regarding its eligibility.   In the application, the small business’s

authorized representative must also provide, among other things, the business’s: (a)

average monthly payroll expenses; and (b) number of employees. These figures are

used to calculate the business’s eligibility and the amount of money it may receive

under the PPP. In addition, businesses applying for a PPP loan must provide

documentation showing their payroll expenses.

8.      A PPP loan application must be processed by a participating lending financial

institution. If a PPP loan application is approved for funding by the participating

financial institution, that institution funds the PPP loan using its own monies, which

are 100% guaranteed by the Small Business Administration (“SBA”). Participating

financial institutions require that the information provided in PPP loan applications

be truthful, including information about the applicant business’s employees and

payroll expenses, which is material to the financial institutions’ approval and the

terms of PPP loans.

9.      Information from the application, including information about the borrower,

the total amount of the loan, and the listed number of employees, is transmitted by

the lending financial institution to the SBA in the course of processing the loan.

10.     PPP loan proceeds must be used by the business for certain permissible

expenses—payroll costs, interest on mortgages, rent, and utilities. The PPP allows

the interest and principal on the PPP loan to be entirely forgiven if the business


                                            3
      Case 2:21-mj-30079-DUTY ECF No. 1, PageID.5 Filed 02/17/21 Page 5 of 16




spends the loan proceeds on these items within a designated period of time (usually

within twenty-four weeks of receiving the proceeds) and uses at least 60% of the

PPP loan proceeds for payroll expenses.

         BACKGROUND OF ECONOMIC INJURY DISASTER LOANS

11.     Another component of the CARES Act are SBA Economic Injury Disaster

Loans (EIDL). The SBA provides that in response to COVID-19, EIDLs will provide

economic relief to small businesses and non-profit organizations that were

experiencing a temporary loss of revenue. EIDL proceeds can be used to cover a

wide array of working capital and normal operating expenses, such as continuation

to health care benefits, rent, utilities, and fixed debt payments.

                                PROBABLE CAUSE

12.     Open source records indicate WARREN is a resident of Dearborn, Michigan.

13.     According to records maintained by the Michigan Department of Licensing

and Regulatory Affairs (LARA), Dashonta D Warren LLC is a Domestic Limited

Liability Company (LLC) with a registered office mailing address of 3800

Greenfield Road in Dearborn, MI 48121 (“3800 Greenfield Address”). Your affiant

knows this address to be that of the U.S. Post Office in Dearborn, MI. Dashonta D

Warren LLC was organized with LARA in July 2017, and WARREN is listed as the

registered agent. Dashonta D Warren LLC also operates, according to LARA, under

the assumed name Dashonta D Warren. LARA records show an entity titled


                                           4
      Case 2:21-mj-30079-DUTY ECF No. 1, PageID.6 Filed 02/17/21 Page 6 of 16




DASHONTA D WARREN #####3741 INC. LTD was registered in the State of

Michigan in November 2013 and was dissolved in July 2017 around the same time

Dashonta D Warren LLC was formed. Your affiant knows the number #####3741

is the actual social security number assigned to WARREN by the Social Security

Administration (SSA).                The address associated with DASHONTA D WARREN

#####3741 INC LTD is 4000 16th Street in Ecorse, MI.

14.        This investigation has also discovered that WARREN applied for numerous

PPP loans with U.S. Bank in April of 2020 using the names of supposed entities

bearing the full or partial name of Dashonta D. Warren, including Dashonta Warren

Living Trust of; Dashonta Warren Business Trust; Dashonta Warren Trust, Dashonta

Warren Private Banker Trust; Dashonta Warren Business Trust and Depository Trust

Company Clearing. None of these entities, however, is registered in the State of

Michigan, according to records maintained by LARA.

15.        LARA records indicate a company called Lincoln Park Title Loan LLC was

incorporated in the State of Michigan as a Domestic Limited Liability Company

(LLC) on March 24, 2020. The registered agent is INDIVIDUAL A with an address

in Lincoln Park, Michigan. The registered office mailing address is PO Box 7265,

Dearborn, MI 48121. This PO Box is located at the Dearborn Post Office at the

3800 Greenfield Address.1


1
    This entity name was used by Warren to apply for a PPP loan with US Bank in April 2020

                                                         5
      Case 2:21-mj-30079-DUTY ECF No. 1, PageID.7 Filed 02/17/21 Page 7 of 16




16.     According to information received from the Michigan Unemployment

Insurance Agency, none of the businesses named in this affidavit ever filed any

payroll tax information with the State of Michigan, as required by law, and no wages

were reported to the State of Michigan for any employees, for any of the alleged

businesses operated by WARREN.

                PPP LOAN APPLICATION TO CITIZENS BANK

17.     CITIZENS BANK provided documentation it received in support of a PPP

loan application for the business DASHONTA D WARREN LLC. Your affiant

reviewed the documentation and noted a $90,000 PPP loan application to Citizens

Bank, that included a settlement statement signed by WARREN on April 29, 2020.

18.     The PPP loan, SBA Loan #6987917208, was dated April 29, 2020, and

$90,000 was funded to DASHONTA D WARREN LLC’s Citizens Bank account

X7886. The business address provided was PO BOX 7265, Dearborn, MI 48121.

19.     Per review of Citizens Bank account statements for account X7886, your

affiant notes $90,000 was deposited into the account on April 30, 2020. The name

listed on the account statement was DASHONTA D WARREN LLC. WARREN

then made an $80,000 withdraw from Citizens Bank account X7886 on May 8, 2020.

20.     WARREN also made a net purchase of $1,349.91 at Enterprise from Citizens

Bank account X7886 on May 5, 2020, which appears to have been made directly

with the PPP loan proceeds.


                                         6
      Case 2:21-mj-30079-DUTY ECF No. 1, PageID.8 Filed 02/17/21 Page 8 of 16




21.     In support of the PPP application to Citizens Bank, a photograph of a 2018

Form 1099-MISC was submitted. The form indicated the payer was DASHONTA

D WARREN, with address of P.O. BOX 7265, Dearborn, Michigan, and account

number X7118.

22.     Form 1099-MISC (Miscellaneous Income) is an informational return filed

with the IRS. A Form 1099-MISC is filed for an individual paid in the course of

business or trade, these forms are filed for various types of payments of $600 or

more including rents, prizes and awards, other income, medical and health care

payments, and crop insurance proceeds. Box 3 (Other Income) on the Form 1099-

MISC is used to report other income that is not reportable in one of the other boxes

on the Form 1099-MISC.

23.     The Form 1099-MISC provided to Citizens Bank by WARREN shows

$15,000,000 in Box 3 (Other Income) with Dashonta D. Warren as the payer and

Parkside Livonia Credit Union JH as the recipient. The Form 1099-MISC provided

by Warren also shows $15,000,000 in Box 4 (Federal Income Tax Withheld) and

$15,000,000 in Box 16 (State Tax Withheld).

24.     JH of Parkside Livonia Credit Union was interviewed by a Treasury agent in

July 2020. JH recalled Warren and the filing of the Form 1099-MISC because the

Credit Union had to dispute the form with the State of Michigan. JH noted the form

was completely fictitious in nature. The credit union never paid Warren, nor did it


                                         7
      Case 2:21-mj-30079-DUTY ECF No. 1, PageID.9 Filed 02/17/21 Page 9 of 16




receive a penny of money, income, other income, or any form of compensation from

WARREN or any of his entities.

25.     The Form 1099-MISC Warren provided to Citizens Bank is therefore falsely

asserting that $15,000,000 in other income being paid to Parkside Credit Union, with

a federal income tax withholding of $15,000,000 and a state tax withholding of

$15,000,000.

26.     JH recalled WARREN issuing the Credit Union “Bank Notes” which were

fictitious obligations, that he would try to deposit into his account, which were in the

millions of dollars. WARREN would call the branch asking why they had not put

the money in his account.


27.     On June 25, 2020, employees at CITIZENS BANK provided the following

information:

        a. CB noted the bank as a whole made a mistake and WARREN’s PPP loan

           should not have been approved without receiving additional information.

        b. PJ noted WARREN’s PPP loan in particular did not have the proper

           payroll records that would have been required. With the PPP program there

           was a customer attestation that the documents provided could be relied on

           as valid.

        c. SS noted CITIZENS BANK relied on the tax forms provided by

           WARREN, including the 1099-MISC described above, in making their

                                           8
  Case 2:21-mj-30079-DUTY ECF No. 1, PageID.10 Filed 02/17/21 Page 10 of 16




         determination to approve WARREN’s PPP loan. The documents provided

         by WARREN were taken at face value and solely used in approving the

         PPP loan of $90,000.

28.   Further, your Affiant reviewed documents provided by Citizens Bank and

observed a Paycheck Protection Program Loan Forgiveness Application was

submitted to Citizens Bank. The application was for the business DASHONTA D

WARRENLLC with TIN XX-XXXXXXX regarding PPP loan number 6987917208 of

PPP loan amount $90,000. The application asserted the PPP loan proceeds were used

as follows: $80,000 for Payroll Costs, $2,000 for Business Mortgage Interest

Payments, $6,000.00 Business Rent or Lease Payments, and $2,000 Business Utility

Payments. Application documents were signed by “Dashonta D Warraen LLC”

dated September 28, 2020.

29.   The bank statements for Citizens Bank X7886 display “Member FDIC”. The

loan application “Certifications and Authorizations” document indicates the lender

was Citizens Bank N.A., located at 1 Citizens Plaza, Providence, Rhode Island

02903. Per the FDIC.gov website, Citizens Bank, National Association at One

Citizens Plaza, Providence Rhode Island 02903 was FDIC insured. As such, it

appears the lender was an insured depository institution of the Federal Deposit

Insurance Act.




                                        9
         Case 2:21-mj-30079-DUTY ECF No. 1, PageID.11 Filed 02/17/21 Page 11 of 16




                            PPP LOANAPPLICATIONS TO US BANK
   30.       On or about April 15, 2020, US Bank received 12 PPP loan applications for a

   loan amount of approximately $15.6 million to various businesses allegedly applied

   for by WARREN. US Bank denied all of the loan applications. A summary follows:

                                                                                        Amount        Application
Social        EIN     Individual     Business Name        DOB          Address
                                                                                       Applied for      Date
                                                                    3800 Greenfield
830-63-       83-     Dashonta
                                   DASHONTA WARREN      4/15/1979    Road # 7265      $1,000,000.00   4/15/2020
 8910       0638910   D Warren
                                                                     Dearborn, MI
                                                                    3800 Greenfield
830-63-       82-     Dashonta        DASHONTA D
                                                        4/15/1979    Road # 7265      $100,000.00     4/15/2020
 8910       6391975   D Warren         WARREN
                                                                     Dearborn, MI
                                                                    3800 Greenfield
827-10-       82-     Dashonta     DASHONTA WARREN
                                                        4/15/1979    Road # 7265      $5,000,000.00   4/15/2020
 6551       7106551    Warren       LIVING TRUST OF
                                                                     Dearborn, MI
                                                                    3800 Greenfield
836-80-       83-     Dashonta     DASHONTA WARREN
                                                        4/15/1979    Road # 7265      $100,000.00     4/15/2020
 1240       6801240    Warren       BUSINESS TRUST
                                                                     Dearborn, MI
                                                                    3800 Greenfield
827-10-       82-     Dashonta     DASHONTA WARREN
                                                        4/15/1979    Road # 7265      $4,000,000.00   4/15/2020
 8833       7108833    Warren           TRUST
                                                                     Dearborn, MI
                                   DASHONTA WARREN                  3800 Greenfield
836-08-       83-     Dashonta
                                    PRIVATE BANKER      4/15/1979    Road # 7265      $1,000,000.00   4/15/2020
 5425       6085425    Warren
                                      TRUST COM                      Dearborn, MI
                                                                    3800 Greenfield
830-62-       83-     Dashonta        DASHONTA D
                                                        4/15/1979    Road # 7265      $100,000.00     4/15/2020
 4724       0624724   D Warren         WARREN
                                                                     Dearborn, MI
                                     DASHONTA D                     3800 Greenfield
826-37-       82-     Dashonta
                                    WARREN LIVING       4/15/1979    Road # 7265      $2,000,000.00   4/15/2020
 7656       6377656   D Warren
                                       TRUST OF                      Dearborn, MI
                                     DASHONTA D                     3800 Greenfield
826-37-       82-     Dashonta
                                    WARREN LIVING       4/15/1979    Road # 7265      $2,000,000.00   4/15/2020
 7627       6377627   D Warren
                                       TRUST OF                      Dearborn, MI
                                     DASHONTA D                     3800 Greenfield
827-13-       82-     Dashonta
                                    WARREN PRIVATE      4/15/1979    Road # 7265      $100,000.00     4/15/2020
 2646       7132646   D Warren
                                    BANKER TRUST C                   Dearborn, MI
                                                                    3800 Greenfield
856-13-       85-     Dashonta     LINCOLN PARK TITLE
                                                        4/15/1979    Road # 7265      $100,000.00     4/15/2020
 5064       6135064   D Warren          LOAN LLC
                                                                     Dearborn, MI
                                      DASHONTA D
                                    WARREN BUSINESS                 3800 Greenfield
836-80-       83-     Dashonta
                                       TRUST AND        4/15/1979    Road # 7265      $100,000.00     4/15/2020
 1205       6801205   D Warren
                                    DEPOSITORY TRUST                 Dearborn, MI
                                   COMPANY CLEARING




                                                        10
     Case 2:21-mj-30079-DUTY ECF No. 1, PageID.12 Filed 02/17/21 Page 12 of 16




31.        As indicated in the summary above, Warren submitted with his information

various information including business name, social security number, and

employment identification number (EIN). 2 A review of records by a Treasury

agent determined that all the EINs listed were applied for by Warren and are assigned

to the respective entities listed in the summary. All applications listed Warren’s

address as the 3800 Greenfield address and listed Warren’s date of birth as April 15,

1979 which your affiant knows to be Warren’s actual date of birth.

                                    EIDL LOAN APPLICATIONS

32.        In July 2020, per review of SBA databases, an SBA Special Agent determined

that 31 EIDL loan applications were allegedly applied for by WARREN. The loans

were applied for by entering a total Gross Revenue of $46,320,000 and a total Cost

of Goods Sold of $34,190,816 in to the loan application portal. (It is noted, the SBA

determines how much EIDL loans should be funded for based off of reported Gross

Revenue and Cost of Goods Sold). The SBA denied all of the loan applications. A

summary of the loan applications is as follows:




2
    Note: Warren listed his EIN and SSN as the same number, using the different format for a SSN and EIN

                                                         11
            Case 2:21-mj-30079-DUTY ECF No. 1, PageID.13 Filed 02/17/21 Page 13 of 16




Date of                                           Gross
 APP           Business Name            EIN      Revenue     Cost of Goods Sold      Address      City   State
                                                                                       3800
4/9/2020    DASHONTA D WARREN        830624724                                     GREENFIELD   Dearborn MI
                                                 100,000          100,000
                                                                                  RD. UNIT#7265

                                                                                   GREENFIELD
4/9/2020    DASHONTA D WARREN        826391975                                                  Dearborn    MI
                                                 1,000,000       1,000,000        RD. UNIT#7265

                                                                                   GREENFIELD
4/9/2020    DASHONTA D WARREN        383903741                                                   Dearborn   MI
                                                  10,000          10,000          RD UNIT#7265

                                                                                   GREENFIELD
4/9/2020     DASHONTA WARREN         827108833                                                   Dearborn   MI
                                                 1,000,000       1,000,000        RD UNIT#7265

           LINCOLN PARK TITLE LOAN                                                 GREENFIELD
4/9/2020                             856135064                                                   Dearborn   MI
                     LLC                          10,000          10,000          RD UNIT#7265

                                                                                   GREENFIELD
             DASHONTA WARREN
4/9/2020                             827106551                                      RD. UNIT     Dearborn   MI
              LIVING TRUST OF                    9,000,000       9,000,000
                                                                                     #7265
                                                                                      3800
4/9/2020     DASHONTA WARREN         830638910                                     GREENFIELD    Dearborn   MI
                                                 100,000          100,000
                                                                                  RD UNIT#7265
             DASHONTA WARREN
                                                                                   GREENFIELD
4/9/2020    PRIVATE BANKER TRUST     836085425                                                  Dearborn    MI
                                                 1,000,000       1,000,000        RD. UNIT#7265
                  COMPANY

             DASHONTA WARREN                                                       GREENFIELD
4/9/2020                             836801240                                                   Dearborn   MI
              BUSINESS TRUST                     100,000          100,000         RD UNIT#7265

            DASHONTA D WARREN
                                                                                   GREENFIELD
4/9/2020    PRIVATE BANKER TRUST     827132646                                                  Dearborn    MI
                                                 1,000,000       1,000,000        RD. UNIT#7265
                  COMPANY

            DASHONTA D WARREN                                                      GREENFIELD
4/9/2020                             836801205                                                   Dearborn   MI
              BUSINESS TRUST                     1,000,000       1,000,000        RD UNIT#7265

            DASHONTA D WARREN                                                      GREENFIELD
4/9/2020                             826377656                                                   Dearborn   MI
              LIVING TRUST OF                    9,000,000       9,000,000        RD UNIT#7265

                                                                                   GREENFIELD
            DASHONTA D WARREN
4/9/2020                             826377627                                        RD .       Dearborn   MI
              LIVING TRUST OF                    9,000,000       9,000,000
                                                                                   UNIT#7265




                                                     12
            Case 2:21-mj-30079-DUTY ECF No. 1, PageID.14 Filed 02/17/21 Page 14 of 16




                                                                           3800
5/4/2020     DASHONTA WARREN         830638910                          GREENFIELD    Dearborn   MI
                                                 200,000     20,832
                                                                       RD UNIT#7265
             DASHONTA WARREN                                               3800
5/4/2020    PRIVATE BANKER TRUST     836085425                          GREENFIELD    Dearborn   MI
                                                 200,000     20,832
                  COMPANY                                              RD UNIT#7265
                                                                           3800
             DASHONTA WARREN
5/4/2020                             836801240                          GREENFIELD    Dearborn   MI
              BUSINESS TRUST                     200,000     20,832
                                                                       RD UNIT#7265
            DASHONTA D WARREN                                              3800
5/4/2020    PRIVATE BANKER TRUST     827132646                          GREENFIELD    Dearborn   MI
                                                 200,000     20,832
                  COMPANY                                              RD UNIT#7265
                                                                           3800
            DASHONTA D WARREN
5/4/2020                             836801205                          GREENFIELD    Dearborn   MI
              BUSINESS TRUST                     200,000     20,832
                                                                       RD UNIT#7265
                                                                           3800
            DASHONTA D WARREN
5/4/2020                             826377627                          GREENFIELD    Dearborn   MI
              LIVING TRUST OF                    5,000,000   20,832
                                                                       RD UNIT#7265
                                                                           3800
            DASHONTA D WARREN
5/4/2020                             826377656                          GREENFIELD    Dearborn   MI
              LIVING TRUST OF                    5,000,000   20,832
                                                                       RD UNIT#7265

                                                                        4000 16TH
5/4/2020   GALAXY ATMOSPHERE INC     274348543                                         Ecorse    MI
                                                 500,000     500,000     STREET

           ETERNAL ADVERSITIES OF                                       4000 16TH
5/4/2020                             451596243                                         Ecorse    MI
               MOTHERS INC                       500,000     500,000     STREET

              DASHONTA D
                                                                        4000 16TH
5/4/2020   WARREN383903741 INC       463969402                                         Ecorse    MI
                                                 500,000     500,000     STREET
                  LTD
                                                                           3800
5/4/2020     DASHONTA WARREN         827108833                          GREENFIELD    Dearborn   MI
                                                 200,000     20,832
                                                                       RD UNIT#7265
                                                                           3800
             DASHONTA WARREN
5/4/2020                             827106551                          GREENFIELD    Dearborn   MI
              LIVING TRUST OF                    200,000     20,832
                                                                       RD UNIT#7265
                                                                           3800
           LINCOLN PARK TITLE LOAN
5/4/2020                             856135064                          GREENFIELD    Dearborn   MI
                     LLC                         200,000     20,832
                                                                       RD UNIT#7265
                                                                           3800
            DASHONTA D WARREN
5/4/2020                             826391975                          GREENFIELD    Dearborn   MI
                   LLC                           200,000     20,832
                                                                       RD UNIT#7265


                                                     13
              Case 2:21-mj-30079-DUTY ECF No. 1, PageID.15 Filed 02/17/21 Page 15 of 16




                                                                                  3800
5/4/2020      DASHONTA D WARREN     830624724                                  GREENFIELD    Dearborn   MI
                                                  200,000           -
                                                                              RD UNIT#7265
                                                                                  3800
5/4/2020      DASHONTA D WARREN     383903741                                  GREENFIELD    Dearborn   MI
                                                  200,000        20,832
                                                                              RD UNIT#7265
                                                                                  3800
6/19/2020     DASHONTA D WARREN     383903741                                  GREENFIELD    Dearborn   MI
                                                  200,000        20,832
                                                                              RD UNIT#7265
                                                                                  3800
              DASHONTA D WARREN
6/16/2020                           830638910                                  GREENFIELD    Dearborn   MI
                     LLC                          100,000        100,000
                                                                              RD UNIT#7265

                                     TOTAL
                                                 46,320,000    34,190,816




                                                CONCLUSION


            33.   Your affiant submits that there is probable cause to believe that WARREN

            devised and perpetrated a scheme or artifice to defraud Financial Institutions. In

            furtherance of and to execute this scheme, WARREN, by means of false or

            fraudulent pretenses, representations, or promises, obtained moneys, funds, credits,

            and assets owned by, or under the custody of CITIZENS BANK, a Financial

            Institution




                                                      14
Case 2:21-mj-30079-DUTY ECF No. 1, PageID.16 Filed 02/17/21 Page 16 of 16




                  February 17, 2021
